Citation Nr: 0516755	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  01-06 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for gunshot wound 
residuals to the left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1968.

The instant appeal arose from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Indianapolis, Indiana, which denied a claim 
for an increased rating for residuals of a gunshot wound to 
the left knee.  In April 2003, the Board of Veterans' Appeals 
(Board) issued a decision which denied the benefit sought.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veteran's Claims (Court), and in 
November 2003 the Court granted a Joint Motion for Remand 
(Joint Motion).  The Joint Motion indicated that a remand was 
warranted for the Board to address several findings in the 
April 1999 private medical examination and the July 2000 VA 
examination reports.  In addition, discussion of 
discrepancies in the January 2003 VA examination was also 
requested.  Finally, a change in the law subsequent to the 
April 2003 Board decision required RO consideration of 
certain evidence of record.  In June 2004, the Board remanded 
this case for additional development.  


FINDINGS OF FACT

1.  The veteran's left knee gunshot wound residuals are 
manifested by subjective complaints of pain and crepitus, 
with good range of motion with evidence of pain on extremes 
of range of motion; no effusion or instability of the knee 
joint; no indication of excess fatigability, weakened 
movement or incoordination; and normal muscle strength and 
sensation.

2. The veteran has X-ray evidence of mild osteophyte 
formation in the left knee, with no evidence of significant 
osteoarthritis.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the service-
connected left knee gunshot wound residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Diagnostic Codes (DC) 5256, 5257, 5260, 5261, 
5311 (2004).

2.  A separate evaluation for degenerative arthritis of the 
left knee is not warranted. VAOPGCPREC 23-97 (1997); 
VAOPGCPREC 9-98 (1998); 38 C.F.R. Part 4, DC 5003, 5260, 5261 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his service-connected left 
knee gunshot wound residuals are more disabling than the 
current disability evaluation would suggest. He has stated 
that he has pain about the knee, which has resulted in 
decreased motion and some weakness.  Therefore, he believes 
that an increased disability evaluation is warranted.  He has 
also argued that a separate evaluation should be awarded for 
arthritis of the left knee.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) which eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provided an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the appellant was provided proper VCAA 
notice with respect to this case.  The appellant was provided 
with a VCAA letter dated June 22, 2004.  That letter provided 
content complying notice to the claimant regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by him, and what information and evidence would be 
obtained by VA.  The letter advised him what evidence was 
needed to establish entitlement to higher evaluations for his 
service-connected disability.  

The letter provided content complying notice to the claimant 
regarding what information and evidence must be submitted by 
him and what information and evidence would be obtained by 
VA.  The letter advised him that VA would attempt to get any 
relevant VA and private medical evidence which he identified.  
The letter also informed him that he needed to provide enough 
information about his records so that they could be 
requested.  With regard to the fourth element of notice, the 
Board notes that in the VCAA letter the VA did literally 
request that the veteran provide "any evidence in his 
possession" that pertained to his claim.
 
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  In this 
case, because each of the four content requirements of VCAA 
notice have been fully satisfied, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.  

With respect to the VA's duty to assist, the appellant has 
provided written statements supporting his contentions.  VA 
developed the appellant's service medical records and VA 
treatment records.  The appellant has not identified any 
additional pertinent evidence.  The Board is not aware of a 
basis for speculating that relevant evidence exists that VA 
has not obtained or attempted to obtain.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. §§  U.S.C.A. § 5103A(d)(1).  Several 
VA medical examinations and opinions have been obtained with 
respect to the issue on appeal.  Accordingly, the Board does 
not find that further examination is necessary.

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2004).  Disability resulting from muscle injuries 
is classified as slight, moderate, moderately severe, and 
severe.  38 C.F.R. § 4.56(d) (2004).

"Moderately severe" muscle disability contemplates a 
through and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile thorough one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  Id. 38 C.F.R. § 4.56(d)(3).

"Severe" muscle disability contemplates a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring; a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound; a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries; and, if present, evidence of 
inability to keep up with work requirements.  Objectively, 
there are ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements indicate severe impairment of 
function, when compared with the uninjured side.  If present, 
the following are also signs of "severe" muscle disability:

(a) X-ray evidence of minute, multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.

(b) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.

(c) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.

(d) Visible or measurable atrophy.

(e) Adaptive contraction of an opposing 
group of muscles.

(f) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle. 

(g) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

38 C.F.R. § 4.56(d)(4).

The veteran's left knee disability is currently rated under 
Diagnostic Code 5261-5311.  Diagnostic Code 5261 refers to 
limitation of extension of the leg and Diagnostic Code 5311 
refers to Muscle Group XI.  38 C.F.R. § 4.73, Diagnostic 
Codes 5311 (2004).  

As an initial matter, the Board will address the question of 
whether the left knee disability includes an injury to the 
vastus lateralis muscle.  The vastus lateralis muscle is in 
Muscle Group XIV.  The Joint Motion noted that the origin of 
the vastus lateralis is the capsule of the hip joint and the 
lateral aspect of the femur with insertion in the patella and 
the common tendon of the quadriceps femoris.  If the vastus 
lateralis muscle is involved, and if such an injury was 
compensably disabling, the veteran is entitled to 
consideration of 38 C.F.R. § 4.55(f), which requires that 
muscle group injuries in different anatomical regions must be 
rated separately.  

The Board finds that the preponderance of the evidence 
demonstrates that the left knee disability does not include 
an injury to the vastus lateralis muscle.  In this regard, 
the positive evidence is outweighed by the negative evidence.  
The only positive competent medical evidence in the record on 
this point is the July 2000 VA examination finding of a 
"large defect in the vastus lateralis into the quadriceps 
mechanism."  The Joint Remand also seems to suggest that the 
April 1999 private medical report which noted small bullet 
fragments in the left knee region and the July 2000 
examination finding of X-ray evidence of scattered metallic 
foreign bodies in the soft tissue anterior to the left knee 
as well as in the soft tissue above the knee may also be 
indicative of involvement of Muscle Group XIV.  However, it 
is unclear from the April 1999 and July 2000 reports whether 
the metallic foreign bodies affected the vastus lateralis.  

As nearly all of the medical evidence points to retained 
metallic bodies in the knee area, the area of Muscle Group 
XI, and as there is no other evidence of record which clearly 
demonstrates that there are small metallic foreign bodies in 
any other Muscle Group, the Board finds that the evidence 
pertaining to foreign bodies does not indicate injury to the 
vastus lateralis muscle.  The preponderance of the evidence 
reveals that there are small metallic retained foreign bodies 
in the knee area, the area of Muscle Group XI, but not in the 
area of Muscle Group XIV.  

With regard to other medical evidence of involvement of the 
vastus lateralis, the Board finds that the negative evidence 
outweighs the positive evidence on this point.  The negative 
evidence includes no mention of vastus lateralis or hip joint 
involvement in the service medical records.  Further, there 
is no mention or indication of a large defect in the vastus 
laterlis in 1995 or 1998 VA examination reports which 
examined the left knee.  There is also no mention of vastus 
lateralis or hip joint involvement in the April 1999 private 
knee examination report submitted by the veteran.  Most 
significantly, there is no evidence of the vastus lateralis 
defect in the January 2003 or July 2004 VA examination 
reports.

The Board notes that the January 2003 examiner specifically 
found no loss of deep muscle and no defect.  The Joint Motion 
appeared to find the January 2003 report suspect with regard 
to its conclusions regarding muscle defects because it 
reported "no" in response to a question as to whether there 
was X-ray evidence of minute, multiple scattered foreign 
bodies while elsewhere in the same examination report it was 
noted that X-rays of the knee showed two small 3 X 2 
millimeter (mm) radiodense pieces above the joint line.  
However, while the Board agrees that the information with 
regard to retained foreign bodies in the January 2003 report 
appears contradictory, there is no such contradictory 
information in the report with regard to muscle defects.  

Even assuming, arguendo, that the January 2003 findings must 
be dismissed in their entirety due to one, perhaps 
typographical, error, the Board notes that the veteran was 
examined yet again in July 2004.  The July 2004 examiner was 
specifically requested to review the claims folder, which was 
done.  Further, after this review, the examiner provided an 
opinion as to whether there was involvement of the vastus 
lateralis.  The opinion clearly stated that "[t]here appears 
to be no evidence of damage to the vastus lateralis" and 
that "muscle mass appears to be intact."

Accordingly, the Board finds that with regard to the question 
of whether there was involvement of Muscle Group XIV and the 
vastus lateralis, the preponderance of the evidence does not 
support such involvement.  This is so because there is only 
one piece of evidence which indicates such involvement and 
many pieces of evidence which are either silent as to such 
involvement or clearly refute such involvement.  In addition, 
the Board finds the July 2004 examination report in 
particular more probative than the July 2000 examination 
report because the July 2004 examiner clearly reviewed the 
entire claims folder prior to providing an opinion as to the 
involvement of the vastus lateralis, while there is no 
evidence that the July 2000 examiner conducted a similar file 
review.

The Board finds that a higher schedular rating is not 
warranted under Diagnostic Code 5311.  Under Diagnostic Code 
5311, a 20 percent rating is warranted for a moderately 
severe disability and a 30 percent rating is warranted for a 
severe disability.

The veteran originally sustained his gunshot wound to the 
left knee on January 21, 1967 as a result of enemy sniper 
fire while he was on patrol in the Republic of Vietnam.  
There was no artery or nerve involvement.  The wound was 
debrided on January 21, and was debrided again and with 
delayed primary closure on January 26.  Medical records 
indicate that the scar was adequately healed in late March 
and that by late April 1967 it was believed that the veteran 
could return to full duty in two months.  Retained foreign 
bodies were noted.  At the time of the April 1968 separation 
examination, he offered no complaints about the left knee and 
the examination was negative.

Following a review of the evidence, and the applicable laws 
and regulations, it is the Board's conclusion that the 
evidence does not support a higher rating for residuals of 
the shell fragment wounds of the left knee.  The Board does 
not find that a rating in excess of 20 percent is warranted 
for the gunshot wound residuals.  In order to achieve a 
higher rating under Diagnostic Code 5311, the shell fragment 
wound residuals must more nearly approximate the criteria for 
a "severe" muscle disability.

The Board, however, does not find that the veteran's gunshot 
wound residuals of the knee more nearly approximate the 
"severe" muscle disability criteria.  While the initial 
injury was a penetrating wound, the evidence does not show 
that the initial injury was a through and through injury or 
that there was shattering bone fracture or open comminuted 
fracture.  Although the initial treatment records show two 
debridements and a hospitalization of several months, there 
is no evidence of sloughing of soft parts.  The recent 
treatment records show consistent complaint of cardinal signs 
and symptoms of muscle disability but are not worse than 
those shown for moderately severe muscle injuries, as 
explained further below.  

The record shows that the veteran has at least two small 
metallic foreign bodies in the soft tissue around his knee.  
During the July 2004 VA examination, he reported that he has 
aching, continuous pain at a level of 6 out of 10 which 
occasionally awakens him at night.  He also reported that his 
job as a landscaper required that he work on ladders and 
kneel which exacerbates his pain.  He reported that walking 
or standing longer than 15 minutes, sitting longer than one-
half hour, or climbing stairs also exacerbates his pain.  He 
indicated that his knees feel unstable when sqatting or 
climbing up or down stairs and he limps with prolonged 
weightbearing.  

The 2004 physical examination revealed mild crepitus and a 
healed 10 centimeter by 1 mm scar.  No vascular or 
neurological injuries were described in any of his various 
examination reports.  The 2004 examination revealed normal, 
nontender left thigh muscles with intact muscle mass and 
volume.  The knee was stable.  Range of motion during 
passive, active, and repetitive movements were the same.  
Flexion of the knee was from 0 to 125 with pain at 118 
degrees.  Strength of the thigh was 5/5.  There was no 
limitation due to weakness, fatigability, incoordination or 
flare-ups.  Similar findings were reported at the time of the 
January 2003 VA examination, the July 2000 VA examination, 
and the April 1999 private medical examination.

The record contains no evidence of muscle spasm, no evidence 
of soft flabby muscles in the wound area, and no evidence 
that the muscles swelled and hardened abnormally in 
contraction.  In fact, these symptoms, as well as other 
symptoms consistent with the criteria for severe muscle 
disabilities, were specifically not found by the examiner at 
the time of the January 2003 examination.  The medical 
evidence does not show severe impairment of function as 
compared to the uninjured side, as the evidence shows that 
the veteran was able to move his left knee to a significant 
degree.

Finally, there is X-ray evidence of minute, multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile.  These retained foreign 
bodies were noted in the April 1999 private medical 
examination report as well as in the VA examination reports 
in 2000, 2003, and 2004.  However, there was no adhesion of 
scar to the bone, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle.  There was also no evidence of 
adaptive contraction of an opposing group of muscles or 
atrophy of muscle groups not in the track of the missile.

Thus, the Board does not find that the evidence of record 
more nearly approximates a severe muscle wound of the left 
knee region.  Accordingly, given the totality of the 
evidence, the Board finds that the veteran's overall level of 
disability due to injury of the left knee region is best 
characterized as no more than "moderately severe" under 
38 C.F.R. § 4.56 and an increased rating is not warranted.  

The Board has considered other Diagnostic Codes and likewise 
finds that they do not support an increased rating for the 
left knee disorder.  According to 38 C.F.R. Part 4, DC 5257 
(2004), a 20 percent disability evaluation is warranted for 
moderate impairment of either knee, with recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
requires severe impairment.  Based upon the evidence noted 
above, there is no indication that the veteran suffers from 
severe impairment of the left knee joint.  The examinations 
of record indicated that recurrent subluxation and lateral 
instability were not present.  Nor is there any suggestion 
that flexion is limited to 15 degrees or that extension is 
limited to 20 degrees, as would be required to warrant the 
assignment of a 30 percent disability evaluation under 38 
C.F.R. Part 4, DCs 5260 and 5261 (2004), respectively.  In 
fact, the VA examinations do not show such limitation; the 
most recent (and most severe, in terms of reduced range of 
motion) examination showed 0 to 125 degrees of motion.  
Clearly, based upon this range of motion, the veteran does 
not experience ankylosis of the knee joint of a favorable 
angle in full extension or in slight flexion between 0 and 10 
degrees.  See 38 C.F.R. Part 4, DC 5256 (2004).  While the 
veteran has complained of increased pain, pain on motion was 
at most present from only in the last 6 degrees or so of the 
veteran's range of motion according to the 2004 examination 
report.  Further, the examiners in January 2003 and July 2004 
specifically found that there was no indication of additional 
functional impairment due to pain on movement, excess 
fatigability, weakened movement or incoordination.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, an 
increased evaluation based upon these Diagnostic Codes is not 
justified.

According to 38 C.F.R. § 3.321(b)(1) (2004), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  In the instant case, there is no indication that 
the veteran has been hospitalized on a frequent basis because 
of his service-connected left knee.  Nor is there any 
indication that he has experienced marked interference with 
employment, beyond that contemplated by the rating schedule.  
In fact, the January 2003 examination noted that he had 
functioned well in his landscaping business and he reported 
that he was still employed as a landscaper during the 2004 
examination.  For these reasons, there is no basis upon to 
award additional compensation on an extraschedular basis.

Separate evaluation for arthritis

The veteran has argued that he should be assigned a separate 
disability evaluation for left knee arthritis.  According to 
VAOPGCPEC 23-97 (1997), the General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DC 5003 and 5257 based on additional 
disability. For a knee disorder already rated under DC 5257, 
a claimant would have additional disability justifying a 
separate rating if there is limitation of motion under DC 
5260 (limitation of flexion of the leg) or DC 5261 
(limitation of extension of the leg). However, it was noted 
that there would be no additional disability based on 
limitation of motion if the claimant did not at least meet 
the criteria for a zero-percent rating under DC 5260 or 5261.  
(But see Johnson v. Brown, 9 Vet. App. 7, 11 (1996), which 
stated that since DC 5257 is not predicated on loss of 
motion, 38 C.F.R. §§ 4.40 and 4.45 (pain) were not for 
application).  The General Counsel then fully addressed the 
impact of the DeLuca v. Brown, 8 Vet. App. 202 (1995) 
decision on the rating of all musculoskeletal disabilities, 
in VAOPGCPREC 9-98 (1998).  It was held that if a 
musculoskeletal disability is rated under a specific code 
that does not involve limitation of motion, for example, DC 
5257 for the knee, and another DC based on limitation of 
motion is potentially applicable, the latter DC must be 
considered in light of sections 4.40, 4.45, and 4.59.  
However, it was clarified that for a knee disability rated 
under 5257 to warrant a separate rating for arthritis based 
on x-ray findings and limitation of motion, limitation of 
motion under DC 5260 or 5261 need not be compensable, but 
must at least meet the criteria for the zero-percent rating.

In the instant case, it is found that a separate evaluation 
for arthritis of the left knee is not warranted.  A private 
examination performed in April 1999 had found arthritis.  
However, this was not confirmed by the VA examinations 
conducted in July 2000 or in January 2003 or in July 2004.  
While mild osteophyte formation was found at the time of the 
January 2003 VA examination, no arthritis was.  In fact, the 
examiner specifically stated that arthritis due to the 
service-connected gunshot wound was not present.  Likewise, 
the July 2004 VA examiner stated "[n]o arthritis seen" on 
X-ray.  Therefore, a separate evaluation cannot be awarded to 
a condition that has not been established.


ORDER

An increased evaluation for the service-connected left knee 
gunshot wound residuals is denied.

Entitlement to a separate evaluation for arthritis of the 
left knee is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


